Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Examiner’s Comments

The examiner notes additional prior art patents (US 9800982 B2 US 9716953 B2) which each disclose transducers with non axial active air gaps.
The examiner notes “axial air gap” as defined in applicant’s specification para. 86: “ "axial air gap" refers to an air gap that has at least a component that extends on a plane normal to the direction of primary relative movement”. As such, the examiner reads a ‘non-axial air gap’ as referring to an air gap that has at least a component that does not extend on a plane normal to the direction of primary movement.  
The examiner notes figure 19 shows the non-axial active air gap claimed in claim 1.
The examiner notes in claim 19, the ‘transducer is configured to flap’ is drawn to the motion produced by the transducer as shown in fig. 19.
The examiner notes the reading of air gap, and non-axial active air gap, as best understood, based on the prosecution history of the appeal filed and submitted evidence in appeal brief filed 10-6-2020 and the examiner’s answer filed 12-16-20, noting that no further ruling on the appeal has been issued. 
The examiner notes multiple 102 rejections for claims 1, and 8.
Additional prior art: US 20150256935 A1 to Lucas et al. (“Lucas II”),  Ball (US 20110255731 A1), Sharkawy (US 20100319710 A1), Zimmerling (US 20090134721 A1), Hagedoorn (US 20080001597 A1), ONeill (US 6040653 A), Prescott et al (US 4926896 A).  (Katz et al US 9130445 B1, para. 59, fig 3b) ; where Lucas II ( either of the embodiments shown in figs. 1-5), Ball (Fig. 12), Sharkawy (para. 76), Zimmerling (Fig. 12), Hagedoorn (Fig. 1), Oneil (figs. 3-5b), Prescott (Figs. 1-5) and (Katz et al, para. 59, fig 3b) each disclose nonaxial active air gaps between various magnetic circuit elements based on pivoting or rotating transductions of the respective transducers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 19, it is not clear where the delineation between the first and second seismic masses lies.
As per claim 21, the delineation between the output section and the 
portions of the transducer required to make the air gap in claim 1 is not clearly disclosed.
As per claim 8, it is not clear how to delineate the claimed magnetic circuit from either of the air gap or the seismic mass assembly.  These elements are each recited separately yet appear to each comprise parts of each other.  Applicant should claim the claim elements as clearly defined and delineated by their specification.  The examiner presents a claim rejection for claim 8 and depending claims as best understood. 
As per claim 23, it is not clear what the difference between transaction and transduction are, it is not clear how to discern or delineate one motion from the other. 
As per claim 24, it is not clear how to discern the magnetic field generator from the dynamic magnetic flux circuit.
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

-the first and second seismic mass of the seismic mass assembly of claim 19 relative to the air gap of claim 14
-the output section of claim 21
-the magnetic flux circuit relative to the air gap and seismic mass assembly as recited in claim 8
-the transaction of claim 23 relative to the transduction of parent claim 8.
-The dynamic magnetic field generator relative to the other elements claimed in claims 24 and 8.

must be shown, or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Longitudinal axis 1748 and longitudinal axis 1798. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-8, 11, and 14-20,21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0270328 A1 to Lucas et al. (“Lucas”).

Regarding claim 1, Lucas teaches an electromagnetic transducer (transducer 100, Figs. 1B, 2A), comprising: at least one active air gap, wherein the active air gap is a non-axial air gap (active air gap 150 between magnets 113 is directed perpendicular to the axis of the transducer, Fig. 1B, 2A).

Regarding claim 3, Lucas teaches the electromagnetic transducer of claim 1, wherein: the active air gap is established by a first surface and a second surface, wherein the first surface and/or the second surface tilt relative to one another upon transduction  (active air gap established between facing surfaces of armature levers 110a, 110b, which tilt relative to one another during transduction, Fig. 2B, Lucas).

Regarding claim 4, Katz in view of Lucas teaches the electromagnetic transducer of claim 1, further comprising: a static component, the transducer being configured to transduce energy such that the static component remains static during transduction (stator 114 secured to bottom wall of enclosure, par. 0061, Lucas), wherein the active air gap is established by a first surface and a second surface that both move relative to the static component during transduction (see Fig. 2B, Lucas).

Regarding claim 5, Katz in view of Lucas teaches the electromagnetic transducer of claim 1, further comprising: a coupling configured to couple the transducer to an object (coupling connectors 126 that couple transducer components to diaphragm 102, Fig. 2B, Lucas), wherein the active air gap is established by a first surface and a second surface that both move relative to the coupling during transduction (active air gap established between facing surfaces of armature levers 110a, 110b, which tilt relative to one another and couplings during transduction, Fig. 2B, Lucas).

Regarding claim 6, Katz in view of Lucas teaches the electromagnetic transducer of claim 1, further comprising: a first counter mass and a second counter mass, wherein the first counter mass and the second counter mass tilt relative to a longitudinal axis of the electromagnetic transducer in a symmetrical manner about the longitudinal axis upon transduction (armature levers 110a, 110b, which tilt relative to one another in a symmetrical manner about the longitudinal axis of the transducer during transduction, Fig. 2B, Lucas).

Regarding claim 7, Katz in view of Lucas teaches the electromagnetic transducer of claim 1, further comprising: a counter mass, wherein the counter mass rocks relative to a longitudinal axis of the electromagnetic transducer upon transduction (armature levers 110a, 110b, which tilt relative to one another in a symmetrical manner about the longitudinal axis of the transducer during transduction, Fig. 2B, Lucas).

Regarding claim 8, Lucas teaches an electromagnetic transducer (loudspeaker 100), comprising: 
at least one dynamic magnetic flux circuit (coils 148 provided on cores 140 of stator 114 provide dynamic magnetic flux across air gap 150, par. 0069); and
a seismic mass assembly, wherein both sides of an air gap crossed by the dynamic magnetic flux are established by the seismic mass assembly (armature levers 110a, 110b provided with armatures 112 and permanent magnets 113 having facing surfaces within air magnetic gap, Fig. 1B, 2B).

Regarding claim 11, Lucas teaches the electromagnetic transducer of claim 8, further comprising: at least one static magnetic flux circuit (permanent magnets 113 on the inner ends of armature levers 110a, 110b, Fig. 1B), wherein with respect to location along a longitudinal axis of the transducer, one of the static magnetic flux circuit or the dynamic magnetic flux circuit is at least substantially entirely within the area taken up by the air gap (magnets 513 of levers 510a, 510b (corresponding to the those of the first embodiment) are shown positioned substantially entirely within the air gap of the stator, Fig. 10A), and with respect to location along the longitudinal axis of the transducer, the other of the static magnetic flux circuit or the dynamic magnetic flux circuit is mostly outside the area taken up by the air gap (dynamic magnetic flux circuit generated by coils 548a, 548b (corresponding to coils of first embodiment) located mostly outside of air gap, Fig. 10A).

Regarding claim 14, Lucas teaches an electromagnetic transducer, comprising: 
a seismic mass (armature levers 110a, 110b provided with armatures 112 and permanent magnets 113 having facing surfaces within air magnetic gap, Fig. 1B, 2B); and
a dynamic magnetic field generator, wherein the generated dynamic magnetic field crosses an air gap  (coils 148 provided on cores 140 of stator 114 provide dynamic magnetic flux across air gap 150) that expands and contracts with movement of the seismic mass relative to a stationary component of the transducer (see Fig. 2A), and
the respective amounts of movement of the seismic mass at the center of gravity thereof relative to the stationary component in a first direction and a second direction opposite the first direction relative to the non-energized state is more than the respective amounts of expansion and contraction of the air gap from a non-energized state (movement of armatures 112 in axial direction up and down at center of transducer (center of gravity) is greater than the expansion and contraction of the air gap between the armature facing surfaces, see Fig. 2A).

Regarding claim 15, Lucas teaches the electromagnetic transducer of claim 14, wherein: the amount of movement of the seismic mass relative to the stationary component in a respective first direction and a respective second direction relative to the non-energized state is respectively substantially more than the respective amount of expansion and the respective amount of contraction of the air gap from a non-energized (movement of armatures 112 in axial direction up and down at center of transducer (center of gravity) is greater than the expansion and contraction of the air gap between the armature facing surfaces, see Fig. 2A).

Regarding claim 16, Lucas teaches the electromagnetic transducer of claim 14, wherein: the seismic mass is a first seismic mass that is part of a seismic mass assembly including a second seismic mass (armature levers 110a, 110b provided with armatures 112 and permanent magnets 113 having facing surfaces within air magnetic gap, Fig. 1B, 2B), the first and second seismic masses having respective centers of gravity, the transducer is configured to move the first and second seismic mass relative to a center point equidistant in at least one axis between the respective centers of gravity, the distance between the respective centers of gravity and the enter point being a first distance when the transducer is in a non-energized state; the air gap has a geometric center when the transducer is in the non-energized state, the geometric center being a second distance from the center point; and the first distance is more than the second distance (air gap geometric center corresponds with center point equidistant between centers of gravity of the lever arms so the first distance is larger, Fig. 1B).

Regarding claim 17, Lucas teaches the electromagnetic transducer of claim 16, wherein: the first seismic mass and the second seismic mass are supported via a spring apparatus, wherein the spring apparatus is centered about the center point in at least one axis (surround suspension element 106 which supports levers 110a, 110b and is centered about the center axis of the transducer, Fig. 1B).

Regarding claim 18, Lucas teaches the electromagnetic transducer of claim 16, wherein: the transducer is configured to rotate the first seismic mass and the second seismic mass about the center point during transduction (see Fig. 2A).

Regarding claim 19, Lucas teaches the electromagnetic transducer of claim 14, wherein: the seismic mass is a first seismic mass that is part of a seismic mass assembly including a second seismic mass; and the transducer is configured to flap the first seismic mass and the second seismic mass during transduction (see Fig. 2A).

Regarding claim 20, Lucas teaches the electromagnetic transducer of claim 14, further comprising: at least one static magnetic flux circuit extending along a closed path consisting of one or more air gaps and solid material, wherein all of the solid material making up the closed path moves during transduction of the electromagnetic transducer (armatures 512 comprises a pair of magnets 513A, 513B having reversed polarity of magnetization which move during transduction, Fig. 10A).
As per claim 21, the electromagnetic transducer has an output section (118 ab fig 2c), and the electromagnetic transducer is configured so that the output section remains static when the dimension varies with transduction as shown in the fig. 2c.


Additional rejections for claims 1,8, original rejections for claims 22-24
Claim(s) 1,8,21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 20070258617 A1)
As per claim 1, Henry discloses:
 An electromagnetic transducer, comprising: at least one active air gap, wherein the active air gap is a non-axial air gap that has a dimension that varies with transduction (as shown in fig. 11,12 and 13)


As per claim 8, Henry discloses:
An electromagnetic transducer, comprising: 
at least one dynamic magnetic flux circuit (the magnetic and flux conducting elements disclosed in each of the above cited figures and or the elements described in support of figures 10-12); and 
a seismic mass assembly (the physical elements that form the respective structures of the magnetic flux circuits and the interfaces to the panel of the transducer), 
wherein both sides of an air gap crossed by the dynamic magnetic flux are established by the seismic mass assembly so that upon transduction, at least one side gap crossed by the dynamic magnetic flux [[move]] moves relative to a fixed portion of the electromagnetic transducer (as shown in figs 10-12).
As per claim 21, the electromagnetic transducer has an output section (the pivot/hinge point in figs. 10-12), and the electromagnetic transducer is configured so that the output section remains static when the dimension varies with transduction (figs. 10-12).

As per claim 22, the electromagnetic transducer of claim 1, further comprising: a coil (134) configured to generate a dynamic magnetic field, wherein the electromagnetic transducer is configured so that the coil moves when the dimension varies with transduction (as shown in figs 10-12).

As per claim 23, The electromagnetic transducer of claim 8, wherein: the entire dynamic magnetic flux circuit (the voice coil 134) moves upon transaction relative to the fixed portion of the electromagnetic transducer (Figs. 10-12).

As per claim 24, The electromagnetic transducer of claim 8, wherein: the electromagnetic transducer includes a dynamic magnetic field generator that establishes at least part of the at least one dynamic magnetic flux circuit (voice coil 134); and the dynamic magnetic field generator moves relative to the fixed portion upon transduction (figs. 10-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of US 5,216,723 to Froeschle et al. (“Froeschle”).

Regarding claim 2, Lucas teaches the electromagnetic transducer of claim 1, further comprising: a coil configured to generate a dynamic magnetic field, the coil having a longitudinal axis, but may not disclose wherein the active air gap extends in the direction of the longitudinal axis of the coil (see Fig. 10A). However, providing such a feature was well known in the art as evidenced by Froeschle in a related field of endeavor (coil windings 12 and 13 around core 11 provide dynamic magnetic field with longitudinal axis extending in the same direction as air gap 14 for movement of permanent magnet armature 17, Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lucas by incorporating a coil with an orientation such its longitudinal axis is parallel to that of the air gap, as taught by Froeschle, in order to provide the source of the dynamic magnetic flux closer to the active air gap in the transducer.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas.

Regarding claim 9, Lucas teaches the electromagnetic transducer of claim 8, wherein: the transducer is an actuator (changing magnetic flux generates mechanical motion of diaphragm, par. 0069); the sides of the air gap move in a direction having a major component non-parallel to a major direction of force output of the transducer (see Fig. 2A). 
Lucas may not explicitly disclose that the amount of force output by the actuator is greater relative to the same mass of seismic mass and the same forces created by the static and dynamic magnetic fluxes than that which would be the case if the sides of the air gap moved in a direction having a major component parallel to the major direction of force output of the transducer, all other things being equal. However, due to the mechanical leverage generated by the symmetric pivoting motion of armature levers 110a, 110b in the transduction of the diaphragm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the configuration of the Lucas transducer would generate a greater force relative to that in which only pistonic motion, without pivoting, was the driving mechanism.

Regarding claim 10, Lucas teaches the electromagnetic transducer of claim 8, wherein: 
the transducer is an actuator  (changing magnetic flux generates mechanical motion of diaphragm, par. 0069); the sides of the air gap move in a direction having a major component non-parallel to a major direction of force output of the transducer  (see Fig. 2A).
Lucas may not explicitly disclose that the amount of force output by the actuator is greater relative to the same mass of seismic mass and the same battery power consumption than that which would be the case if the sides of the air gap moved in a direction having a major component parallel to the major direction of force output of the transducer, all other things being equal. However, due to the mechanical leverage generated by the symmetric pivoting motion of armature levers 110a, 110b in the transduction of the diaphragm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the configuration of the Lucas transducer would generate a greater force relative to that in which only pistonic motion, without pivoting, was the driving mechanism with the same level of power consumption.
Lucas may not explicitly disclose that a battery powers the actuator. However, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a battery as a power source for the actuator, in order to provide a power source that is compact and mobile.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of US 9,130,445 B1 to Katz et al. (“Katz”).

Regarding claim 12, Lucas may not explicitly disclose the electromagnetic transducer of claim 8, wherein: the transducer comprises multiple air gaps, as claimed. However, providing such a feature was well known in the art as evidenced by Katz in a related field of endeavor: at least four air gaps established by the seismic mass assembly; a first of the at least one dynamic magnetic flux circuits is closed by a first and second of the four air gaps; a second of the at least one dynamic magnetic flux circuits is closed by a third and fourth of the four air gaps; the first of the at least one dynamic magnetic flux circuits does not cross the third of the four air gaps and does not cross the fourth of the four air gaps; and the second of the at least one dynamic magnetic flux circuits does not cross the first of the four air gaps and does not cross the second of the four air gaps (dynamic flux paths in vertical planes of substrate 502 generated by conductive coils 512 with two air gaps for each vertical plane corresponding to offset horizontal magnets 504 and 506, see Figs. 5A, 5B; the dynamic circuits do not cross each other). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lucas by incorporating the multiple air configuration, as taught by Katz, in order to provide enhanced control of the magnetic circuit arrangement and an optimized magnetic flux for transduction of the diaphragm.

Regarding claim 13, Lucas in view of Katz teaches the electromagnetic transducer of claim 12, wherein: the transducer includes at least two static magnetic flux circuits; a first of the at least two static magnetic flux circuits crosses the first and the third of the four air gaps; a second of the at least two static magnetic flux circuits crosses the second and the fourth of the four air gaps; the first of the at least two static magnetic flux circuits does not cross the second of the four air gaps and does not cross the fourth of the four air gaps; and the second of the at least two static magnetic flux circuits does not cross the first of the four air gaps and does not cross the fourth of the four air gaps (continuous magnetic flux paths 508 in horizontal planes generated by first layer 504 and second layer 506 of magnets, each configured as in Figs. 2A-2C, col. 9 line 33 to col. 10 line 6; the magnets may be permanent magnets, col. 5 ll. 54-60; since they lie in separate horizontal planes, the air gaps for each layer do not cross).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/631,176. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a similar electromagnetic transducer comprising a plurality of static and dynamic magnetic flux circuits with air gap facing surfaces that move relative to one another during transduction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




 
Allowable Subject Matter

Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, noting the current outstanding provisional double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov









The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
October 4, 2022